Exhibit 10.1

 
CBRL GROUP, INC.
and
SUBSIDIARIES


FY 2007 Annual Bonus Plan


ARTICLE I
General


1.1  Establishment of the Plan. Pursuant to the 2002 Omnibus Incentive
Compensation Plan (the "Omnibus Plan"), the Compensation and Stock Option
Committee (the "Committee") of the Board of Directors of CBRL Group, Inc. (the
“Company”) hereby establishes this FY 2007 Annual Bonus Plan (the "ABP").


1.2  Plan Purpose. The purpose of this ABP is to specify appropriate
opportunities to earn an Annual Bonus in order to reward officers of the Company
and of its subsidiaries for the Company's financial performance during fiscal
year 2007 and to further align their interests with those of the shareholders of
the Company.


1.3  ABP Subject to Omnibus Plan. This ABP is established pursuant to, and it
comprises a part of the Omnibus Plan. Accordingly, all of the terms of the
Omnibus Plan are incorporated in this ABP by reference as if included verbatim.
In case of a conflict between the terms and conditions of the ABP and the
Omnibus Plan, the terms and conditions of the Omnibus Plan shall supersede and
control the issue.


ARTICLE II
Definitions


2.1  Omnibus Plan Definitions. Capitalized terms used in this ABP without
definition have the meanings ascribed to them in the Omnibus Plan, unless
otherwise expressly provided.


2.2  Other Definitions. In addition, whenever used in this plan, the following
terms have the meanings set forth below:


(a)  "Additional Performance Factor" is that portion of the Annual Bonus based
upon the degree of achievement from continuing operations of 2007 Plan Income,
revenue growth and operating margins during the Company's 2007 fiscal year, and
it ranges from 100% to a high of 225%, calculated according to Schedule 1
attached to and part of this ABP.


(b)  "Annual Performance Bonus Component" is that portion of the Annual Bonus
based upon the degree of achievement of Threshold Income during the Company's
2007 fiscal year and earned as follows:
 

 

--------------------------------------------------------------------------------


  

   Annual Performance Bonus  2007 Income Achieved  Component          Less than
Threshold Income    0  Threshold Income     60%  Ratably above Threshold  
     up to 2007 Plan Income   Between 60% and 100%  2007 Plan Income     100%



     (c)  "Company Performance Factor” means a percentage resulting from
multiplying the Additional Performance Factor by the Annual Performance Bonus
Component.


(d)  “Performance Period” means the Company's 2007 fiscal year.
 
(e)  “2007 Income” means operating income from continuing operations during the
2007 fiscal year, excluding, in either event, extraordinary gains or losses and
the effects of any acquisitions (other than the opening of restaurant facilities
by the Company and its principal operating subsidiaries in the ordinary course
of business).
 
(f)  “2007 Plan Income” means approved 2007 Annual Plan operating income from
continuing operations.
 
(g)  "Threshold Income" means operating income from continuing operations in
fiscal year 2006.


(h)  “Target Bonus” means an Award equal to a Participant's applicable base
salary for the Company's 2007 fiscal year multiplied by that Participant's
Target Percentage.
 
(i)  “Target Percentage” means a percentage applicable to each Participant that
has been established by the Committee within the first 90 days of the Company's
2007 fiscal year or, in the case of new hires or Participants who are promoted,
established at the time of hiring or promotion, consistent with those
established for the same or similar position by the Committee within the first
90 days of the 2007 fiscal year.
 
 
ARTICLE III
Eligibility and Participation


3.1  Eligibility. The Participants in the ABP shall be those persons designated
by the Committee during the first 90 days of the Company's 2007 fiscal year, and
those hired or promoted during the fiscal year and at that time designated as
Participants by the Committee.
 

 

--------------------------------------------------------------------------------


ARTICLE IV
Awards


4.1  Qualified Performance Measures. The Qualified Performance Measure for the
ABP shall be a combination of the Annual Performance Bonus Component and the
Additional Performance Factor during the Company's 2007 fiscal year as specified
in the Company’s 2007 Annual Plan and in this ABP.
 
4.2  Calculation and Payment of Awards. After the close of the Performance
Period, the Committee shall certify in writing the achievement of the applicable
Qualified Performance Measures and the amounts of any Awards payable to the
Participants under all applicable formulas and standards. The Award due any
Participant shall be calculated by multiplying the Company Performance Factor
times the Target Bonus. The Award amount shall be paid to each Participant
within a reasonable time after certification of the achievement of the Qualified
Performance Measures by the Committee.
 
 
ARTICLE V
Termination of Employment


5.1  Termination of Employment. Except upon death or disability, if, prior to
the certification of the Award as set forth in Section 4.2, a Participant’s
employment is terminated or the Participant voluntarily resigns, all of the
Participant’s rights to an ABP Award for the Performance Period shall be
forfeited. If a Participant’s employment is terminated because of a
Participant's death or disability, the Award shall be reduced to reflect only
the period of employment prior to termination. The adjusted award shall be based
upon the number of days of employment during the Performance Period. In the case
of a Participant’s disability, the employment termination shall be deemed to
have occurred on the date the Committee determines that the disability has
occurred, pursuant to the Company’s then-effective group long-term disability
insurance benefit for officers. The pro-rated Award thus determined shall be
payable at the time specified in Section 4.2.

